Case 2:18-cv-05136-MRW Document 21 Filed 01/16/19 Page 1 of 2 Page ID #:68




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister, Jr., Esq., SBN 111282
 2     Mark Potter, Esq., SBN 166317
       Phyl Grace, Esq., SBN 171771
 3     Dennis Price, SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     PhylG@potterhandy.com
 7
       Attorneys for Plaintiff
 8
 9                           UNITED STATES DISTRICT COURT
10                           CENTRAL DISTRICT OF CALIFORNIA
11     Shirley Lindsay,                    Case No. 2:18-CV-05136-GW-MRW
12              Plaintiff,                 Joint Report Re Status of Settlement
13         v.
14     Grupo Glemka Commercial,
       LLC, a California Limited
15     Liability Company;
       Bedder Corp, a California
16     Corporation; and Does 1-10,
17              Defendants.
18
19
20          Plaintiff SHIRLEY LINDSAY (“Plaintiff”) Defendants GRUPO
21   GLEMKA COMMERCIAL, LLC and BEDDER CORP submit this Joint Report
22   pursuant to the Order of the Court on December 7, 2018.
23          The Parties have been and conferred regarding violations existing at the
24   site. Plaintiff confirms that violations remain and has informed Defendants of

25   ///

26   ///

27   ///

28   ///


                                            1

     Joint Status Report re Settlement          Case No. 2:18-CV-05136-GW-MRW
Case 2:18-cv-05136-MRW Document 21 Filed 01/16/19 Page 2 of 2 Page ID #:69




 1   the outstanding violations. The case remains unresolved at this time.
 2
 3   Dated: January 16, 2019         CENTER FOR DISABILITY ACCESS
 4
 5                                   By: /s/ Phyl Grace
                                         Phyl Grace
 6                                       Attorneys for Plaintiff
 7
 8   Dated: January 16, 2019         LAW OFFICES OF GREGORY RUBEL
 9
10                                   By: /s/ Gregory Rubel
                                        Attorneys for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           2

     Joint Status Report re Settlement         Case No. 2:18-CV-05136-GW-MRW
